Citation Nr: 0607507	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  99-01 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right knee disability, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected left knee disability, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Air 
Force from November 1979 to June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California which denied the veteran's 
claim of entitlement to increased disability ratings for 
service-connected right and left knee disabilities.  The 
veteran subsequently moved from California to Kentucky, and 
the Louisville RO now has jurisdiction over the veteran's 
claims.

This case was remanded by the Board in October 2000, October 
2003 and July 2005 for further evidentiary development.  This 
was accomplished.  In December 2005, the VA Appeals 
Management Center (AMC) issued a supplemental statement of 
the case which continued to deny the veteran's claims.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The Board regrets the necessity of again remanding these 
issues, but as explained below such remand is required, and 
has been requested by the veteran's accredited representative 
on her behalf..

Reasons for remand

Receipt of additional evidence

The file contains recent medical evidence consisting of 
private treatment records from Western Kentucky Orthopaedic 
Associates.  These records indicate the presence of a small 
ganglion cyst associated with femoral attachment at the site 
of the medial head of the gastrocnemius muscle.  This 
evidence was not previously associated with the veteran's 
claims folder, and is relevant to the veteran's increased 
rating claim as it may indicate more severe knee 
symptomatology.

This evidence has not been considered by the RO, and no 
waiver of initial RO consideration is currently of record.  
See 38 C.F.R. §§ 19.31, 20.1304 (2005).  Without a written 
waiver of initial RO consideration with the submission of the 
additional treatment records, this case must be returned to 
the agency of original jurisdiction for readjudication.  See 
Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. 
Cir. 2003) [VA regulation allowing the Board to consider 
additional evidence without remanding case to the agency of 
original jurisdiction for initial consideration was invalid].

The Board also notes that the same private treatment records 
indicate that the veteran agreed to undergo an arthroscopy of 
her left knee for pain relief.  It is unclear whether that 
procedure was in fact performed.  Updated treatment records 
from Western Kentucky Orthopaedic Associates, if existing, 
should be associated with the veteran's VA claims folder.  

Noncompliance with prior remand instructions

The Board notes that in its October 2000 remand, the RO was 
directed to obtain an examination of the veteran's service- 
connected bilateral knee disability and have the examiner 
comment on the functional limitations, if any, caused by the 
veteran's service-connected knee disabilities, in particular 
limited movement due to pain, weakened movement, excess 
fatigability, and incoordination upon use.  
See 38 C.F.R. §§ 4.40 and 4.45; the holding of the United 
States Court of Appeals for Veterans Claims (The Court) in 
DeLuca v. Brown, 8 Vet. App. 202 (1995); and the precedential 
opinions of VA General Counsel 23-97 and 9-98.

In its October 2003 remand, the Board found that this 
instruction had not been adequately carried out, and it again 
instructed the RO to obtain an examination that would comply 
with its prior instructions.  In April 2004, the veteran was 
again examined to determine the current severity and 
manifestations of her bilateral knee disorder.

In its July 2005 remand, the Board found that its 
instructions had not been adequately carried out, and it 
remanded the claims again for another VA examination.  In 
July 2005, the veteran was once again examined.

The July 2005 remand instructed that the examiner address 
five specific issues, one of which was to provide an opinion 
on the impact of the service-connected knee disabilities on 
the veteran's ability to work.  The Board agrees with the 
veteran's representative that there are no such findings in 
the July 2005 VA examination report.  See the February 2006 
Informal Hearing Presentation.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  In this case, although the Board regrets 
delaying a claim that has been in appellate status for years 
and remanded three times (to include two remands for Stegall 
violations), another remand is necessary to ensure proper 
compliance with the Board's July 2005 remand instructions.

Additionally, as detailed above there are recent private 
treatment records indicating the presence of a small ganglion 
cyst associated with femoral attachment at the site of the 
medial head of the gastrocnemius muscle.  The VA examiner 
should render an opinion as to whether this cyst is due to 
service-connected knee disability.

Accordingly, this case is REMANDED to VBA for the following 
actions:

1.  VBA should contact the veteran 
through her representative and ask 
that she identify any recent medical 
examination, hospitalization or 
treatment records with respect to her 
service-connected bilateral knee 
disability.  Any such records so 
identified should be obtained, to the 
extent possible.  In any event, VBA 
should obtain a signed waiver from the 
veteran for the purpose of requesting 
all treatment record from Western 
Kentucky Orthopaedic Associates dated 
after January 23, 2006.  The veteran 
should also be instructed that she may 
submit these records herself.  Any 
records obtained from that facility 
should be associated with the 
veteran's VA claims folder.

2.  The claims folder should then be 
forwarded to a medical expert, who 
should review the veteran's claims 
folder and comment upon the impact, if 
any, of the veteran's right and left 
knee disability on her ability to 
work.  The medical export should also 
determine if the presence of a small 
ganglion cyst associated with femoral 
attachment at the site of the medial 
head of the gastrocnemius muscle is 
due to the veteran's service-connected 
right and/or left knee disabilities.  
If it is deemed to be necessary, the 
veteran should undergo VA examination 
and/or diagnostic testing.  The 
opinion should be associated with the 
veteran's VA claims folder.  

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then 
readjudicate the veteran's increased 
rating claims.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

